Judgment, Supreme Court, New York County (Dennis Edwards, Jr., J.), rendered on October 1, 1987, convicting defendant after a jury trial of one count of attempted rape in the first degree and one count of sexual abuse in the first degree and sentencing defendant to concurrent indeterminate terms of imprisonment of from 5 to 15 years on the attempted rape count and 2Ys to 7 years on the sexual abuse count, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.) Concur—Kupferman, J. P., Ross, Rosenberger and Wallach, JJ.